DETAILED ACTION

Acknowledgements
The amendment filed on 3/18/2022 is acknowledged.
Claims 7 and 14 are cancelled per applicant’s filing of 3/18/2022.
Claims 1-6, 8-13, 15 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
Regarding the rejection of the claims under 35 U.S.C. 101, applicant is of the opinion that the claims are not directed to an abstract idea under Step 2A-Prong One, recite a practical application under Step 2A-Prong Two, and the claims, as a whole, recite “significantly more” under Step 2B. Examiner respectfully disagrees.
Applicant submits the amended claim 1 is not directed to an abstract idea and does not fall in the “organizing human activity” or “mental process” grouping of abstract ideas because the amended claim recites: [a] merchant evaluation method, comprising: establishing, by a processor, a merchant evaluation model for evaluation indexes in multiple dimensions, wherein the merchant evaluation model is established based on supervised machine learning; acquiring, by the processor, multi-dimensional evaluation index data of a merchant to be evaluated; obtaining, by the processor, a health portrait and a health score of the merchant to be evaluated using the merchant evaluation model, wherein the obtaining comprises: for the multi-dimensional evaluation index data, obtaining, by calculation based on standard normal distribution, the health portrait of the merchant to be evaluated, and obtaining, by calculation based on a geometric mean, the health score of the merchant to be evaluated, wherein the health portrait is an image graphically presenting, including showing, a probability value of evaluation index data in each dimension of the multiple dimensions, the probability value is obtained by the calculation based on standard normal distribution, and the health score is a comprehensive score obtained by calculation of a geometric mean of probability values of the evaluation index data in the multiple dimensions; and displaying, on a screen, the health portrait and the health score of the merchant to be evaluated. 
With respect to “wherein the merchant evaluation model is established based on supervised machine learning,” applicant specification is silent on “supervised machine learning” and does not provide support on establishing the merchant evaluating model based on supervised machine learning.
The amended claims continue to recite “establishing…a merchant evaluation model for evaluation indexes in multiple dimensions…acquiring…multi-dimensional evaluation index data of a merchant to be evaluated; obtaining…a health portrait and a health score of the merchant to be evaluated using the merchant evaluation model, wherein the obtaining comprises: for the multi-dimensional evaluation index data, obtaining… a health portrait of the merchant to be evaluated, and obtaining…a health score of the merchant to be evaluated, wherein the health portrait is an image graphically presenting, including showing a probability value of evaluation index data in each dimension of the multiple dimensions…and the health score is a comprehensive score…displaying…the health portrait and the health score of the merchant to be evaluated”, the claim, as a whole, is directed to merchant evaluation which is a method of organizing human activity and abstract idea under prong one of step 2A analysis because the steps recited in the claims describe commercial or legal interactions of merchant evaluation.  Additionally, the claims recite “acquiring…multi-dimensional evaluation index data of a merchant…obtaining, by calculation based on standard normal distribution, a health portrait of the merchant to be evaluated; and obtaining, by calculation based on a geometric mean, a health score of the merchant to be evaluated…the probability value is obtained by the calculation based on standard normal distribution, and the health score is a comprehensive score obtained by calculation of a geometric mean of probability values of the evaluation index data in the multiple dimensions…” which is mental process that can be performed using pen and paper, or a mathematical concept because it involves mathematical calculations. 
Under prong two of step 2A analysis, the additional element(s) of the claims such as the use of a processor, supervised machine learning, a screen, a memory, a non-transitory computer-readable storage medium and a processor of a device merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. With respect to the limitations, “the merchant evaluation model is established based on supervised machine learning” and “displaying, on a screen, the health portrait and the health score of the merchant to be evaluated,” they do not improve the functioning of a computer nor do they improve a technology or technical field. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)). Under Step 2B analysis, viewed as a whole, the combination of elements recited in the claims merely recite the concept of merchant evaluation. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).
 With respect to applicant’s cited paragraphs [0003] and [0008] of the specification for practical applications, “[w]ith the popularization of smart terminals, users are more and more relying on e-commerce for shopping without going out. In order to improve user satisfaction, to avoid fake commodities as much as possible, and to ensure the safe operation of e-commerce platforms, it is crucial for e-commerce to select and certify merchants. Therefore, there is a need for evaluating merchants to provide a basis for the certification of the merchants (Specification, paragraph [0003]) and by not only providing the health score but also providing the health portrait, the health conditions of each evaluation index can be more intuitively viewed (Specification, paragraph [0008]),” this is merely subject matter of providing information of merchant evaluations for user e-commerce shopping, which is a method of organizing human activities and abstract idea of merchant evaluation. This does not provide improvements to the function of a computer, or any other technology or technical field and only involves the computer to perform the steps amount to no more than using a computer or processor to automate and/or generally link the user of a judicial exception to a particular technological environment. 
With respect to applicant’s remark “the recited features of independent claim 1 do not constitute generic functions that can be performed by a generic device,” Examiner noted, however, paragraph [0075] of applicant’s specification recites “[t]hese computer program instructions may be provided to a general-purpose computer.” 
Regarding the rejection of prior art under 35 U.S.C. §103,  applicant is of the opinion that Fujisawa in view of Mun or further in view of Lu does not teach or suggest does not teach or suggest the amended claim 1, "obtaining, by the processor, a health portrait and a health score of the merchant to be evaluated using the merchant evaluation model, wherein ... the health portrait is an image graphically presenting, including showing, a probability value of evaluation index data in each dimension of the multiple dimensions, and the health score is a comprehensive score obtained by calculation of a geometric mean of probability values of the evaluation index data in the multiple dimensions" (emphasis added).” 
Examiner noted, however, Fujisawa teaches wherein the health portrait is an image graphically presenting, including showing (Fujisawa: page 5, para 1 (by disclosing of the output unit 18, the screen output function unit 181 generates image information to be output to the terminal device)) probability value of evaluation index data in each dimension of the multiple dimensions the probability is obtained by the calculation (Fujisawa: page 6, para 5 (by disclosing FIG. 8 shows an example of the drawing result output on the screen. In FIG. 8, symbol a is a radar chart displayed according to each evaluation axis. Reference symbol b indicates a corresponding comment acquired from the comment dictionary database 16. Symbol c is a diagnostic menu, and clicking on any button outputs a result  corresponding to the clicked menu button. For example, when the “display evaluation index” button is clicked, evaluation index data is also displayed. An example of the screen at this time is shown in FIG.); Fig. 9 showing a health portrait image where each axis represents a particular evaluation index and the dots represent each probability value of the evaluation index for the merchant)), and the health score is a comprehensive score obtained by calculation of probability values of the evaluation index data in the multiple dimensions (Fujisawa: page 5, para 5 (by disclosing when the rank in the evaluation index is determined, the evaluation value rank average value calculation unit 133 calculates the average value av of the ranks of the evaluation indexes belonging to the evaluation axis for the rank determined by the evaluation value rank setting unit 132 (step S4).. For example, since the rank corresponding to the evaluation index is from r1 to r7, the “scale” is calculated by adding the ranks from r1 to r7 and dividing by the number of evaluation indices belonging to the evaluation axis; page 5, para 9 (by disclosing when the raking is determining, the score setting unit 135 gives a score according to the determined ranking (step S8)”). Mun teaches calculation based on standard normal distribution; (Mun: ¶¶208 (by disclosing probability of success, use the normal distribution with the relevant computed binomial mean and standard deviation as the normal distribution's parameters), 298-305 (by disclosing normal distribution calculation)) and calculation based on a geometric mean (Mun: ¶¶212-219 (by disclosing geometric distribution calculation), 297 (by disclosing for applications for which historical data are available, it is more appropriate to use either the logarithmic mean and standard deviation, or the geometric mean and standard deviation…)).
With respect to applicant’s remark “[t]he radar chart (Fig. 8) of Fujisawa does not show any probability value, and the score” of Fujisawa is based on the ranking of the evaluation index, which is not “a comprehensive score obtained by calculation of a geometric mean of probability values of the evaluation index data,” Examiner noted, however, Fujisawa discloses FIG. 8 shows an example of the drawing result output on the screen. In FIG. 8, symbol a is a radar chart displayed according to each evaluation axis. Reference symbol b indicates a corresponding comment acquired from the comment dictionary database 16. Symbol c is a diagnostic menu, and clicking on any button outputs a result  corresponding to the clicked menu button. For example, when the “display evaluation index” button is clicked, evaluation index data is also displayed. An example of the screen at this time is shown in FIG. (Fujisawa, page 6, para 5) and further discloses Fig. 9 showing a health portrait image where each axis represents a particular evaluation index and the dots represent each probability value of the evaluation index for the merchant.
Furthermore, note the limitation of “the probability is obtained by the calculation based on standard normal distribution,” does not move to distinguish over prior art as the limitation does not affect the positively recited steps of claim 1 in a manipulative sense nor does the limitation affect the recited system in claim 8 and the non-transitory computer-readable storage medium in claim 15 structurally or functionally.
	
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instance case, claims 1-6 are directed to a method, claims 8-13 are directed to a system, and claim 15 is directed to a non-transitory computer-readable storage medium. Therefore, the claim falls within the four statutory categories of invention.
The claims are direct to merchant evaluation, which is an abstract idea. Specifically, the claims recite “establishing…a merchant evaluation model for evaluation indexes in multiple dimensions…acquiring…multi-dimensional evaluation index data of a merchant to be evaluated; obtaining…a health portrait and a health score of the merchant to be evaluated using the merchant evaluation model, wherein the obtaining comprises: for the multi-dimensional evaluation index data, obtaining… a health portrait of the merchant to be evaluated, and obtaining…a health score of the merchant to be evaluated, wherein the health portrait is an image graphically presenting, including showing a probability value of evaluation index data in each dimension of the multiple dimensions…and the health score is a comprehensive score…displaying…the health portrait and the health score of the merchant to be evaluated”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for identifying merchant evaluation criteria, gathering and analyzing merchant evaluation data, showing an evaluation chart with score representing merchant rating, which is a commercial or legal interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims recite “acquiring…multi-dimensional evaluation index data of a merchant…obtaining, by calculation based on standard normal distribution, a health portrait of the merchant to be evaluated; and obtaining, by calculation based on a geometric mean, a health score of the merchant to be evaluated…the probability value is obtained by the calculation based on standard normal distribution, and the health score is a comprehensive score obtained by calculation of a geometric mean of probability values of the evaluation index data in the multiple dimensions…” which is mental process that can be performed using pen and paper, or a mathematical concept because it involves mathematical calculations. It has been held that "[a]dding one abstract idea (math) to another abstract idea ... does not render the claim non-abstract." RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) See also FairWaming IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims such as the use of a processor, supervised machine learning, a screen, a memory, a non-transitory computer-readable storage medium and a processor of a device merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. With respect to the limitation, “the merchant evaluation model is established based on supervised machine learning” and “displaying, on a screen, the health portrait and the health score of the merchant to be evaluated,” it does not improve the functioning of a computer nor does it improve a technology or technical field. 
Specifically, these additional elements perform the steps or functions of  “establishing…a merchant evaluation model for evaluation indexes in multiple dimensions…acquiring…multi-dimensional evaluation index data of a merchant to be evaluated; obtaining…a health portrait and a health score of the merchant to be evaluated using the merchant evaluation model, wherein the obtaining comprises: for the multi-dimensional evaluation index data, obtaining… a health portrait of the merchant to be evaluated, and obtaining…a health score of the merchant to be evaluated, wherein the health portrait is an image graphically presenting, including showing a probability value of evaluation index data in each dimension of the multiple dimensions…and the health score is a comprehensive score…displaying…the health portrait and the health score of the merchant to be evaluated.” The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processor, supervised machine learning, a screen, a memory, a non-transitory computer-readable storage medium and a processor of a device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of merchant evaluation. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of merchant evaluation. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-14 further describe the abstract idea of merchant evaluation. For example, the limitations of claims 2-8 and 10-14, determining evaluation index and acquiring a merchant black sample and merchant white sample and establishing a logistic regression merchant evaluation module, inputting the multi-dimensional evaluation index data into the merchant evaluation model and obtaining a probability value of evaluation index data based on standard normal distribution calculation and synthesizing the probability value, obtaining a health score based on a geometric mean calculation and calculating a geometric mean of the probability values, obtaining the evaluation index data from original evaluation index description information, and displaying the health portrait and the health score, further describe a mental process that can be performed using pen and paper, or a mathematical concept because it involves mathematical calculations. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Not in the Specification
Claim 1 recites “establishing, by a processor, a merchant evaluation model for evaluation indexes in multiple dimensions, wherein the merchant evaluation model is established based on supervised machine learning...” The limitation, “wherein the merchant evaluation model is established based on supervised machine learning,” fails to have support in the specification. Paragraph [0041] of the specification discloses: 
[0041] For example, in the process of establishing a merchant evaluation model, by taking a merchant who has been cleared and has been complained and verified in history as a black sample, and a mature merchant without a complaint record as the white sample, a logistic regression model is established using a supervised method in which the black sample and the white sample are respectively used as references, and the weight of each evaluation index is determined, thus obtaining an absolute score of the merchant in each dimension of the health portrait. Moreover, the position, in the score distribution, respectively corresponding to the score in each dimension of the merchant's health portrait is respectively calculated, so as to obtain a relative score.

The specification describes in the process of establishing a merchant evaluation model, a logistic regression model is established using a supervised method. However, the specification does not disclose the merchant evaluation model is established based on supervised machine learning. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)). Claims 8 and 15 are also rejected as each recites similar language.
Claims 2-6 are also rejected as each depends on claim 1. Claims 9-13 are also rejected as each depends on claim 8. 

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (JP2007058756A  (“Fujisawa”)) in view of Mun J. (US 2016/0110812A1 (“Mun”)) in further view of Truong et al. (US 10,853,739B2 (“Truong”)).
Regarding claims 1, 8 and 15, Fujisawa teaches a method comprising:
establishing, by a processor, a merchant evaluation model or evaluation indexes in multiple dimensions (Fujisawa: page 2, para 10 (by disclosing a business model type determination unit that determines a business model type corresponding to the evaluation score calculated by the evaluation score calculation unit with reference to the determination table stored in the first database); page 4, para 4-5 (by disclosing “[t]he financial data reading unit reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13. The evaluation score calculation unit 13 (‘merchant evaluation model’) calculates an evaluation score from the financial data. In this evaluation point calculation unit 13, the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2) stored therein based on the financial data read by the financial data reading unit 11. The evaluation value for each evaluation index is calculated.”); page 6, para 5 (by disclosing “…business model types A to G…”); page 6, para 6-8; page 7, para 1), wherein the merchant evaluation model is established based on [evaluation] (Fujisawa: page 3, para 7 (by disclosing “[i]n this embodiment, evaluation is performed according to an evaluation axis, which is an item to be considered in formulating an FM strategy from management issues, using financial data publicly disclosed by listed companies and the like. The evaluation axis will be described with reference to FIG. [2] In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”. The evaluation axis includes a plurality of evaluation indexes.”), page 6, para 5-6)
acquiring, by the processor, multi-dimensional evaluation index data of a merchant to be evaluated; (Fujisawa: page 9, claim 7 (by disclosing "[r]ead the financial data of the item corresponding to the evaluation index from the financial information database storing the financial data that is information related to the company's finance")); page 3, para 7 (by disclosing “[i]n this embodiment, evaluation is performed according to an evaluation axis, which is an item to be considered in formulating an FM strategy from management issues, using financial data publicly disclosed by listed companies and the like. The evaluation axis will be described with reference to FIG. [2] In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”. The evaluation axis includes a plurality of evaluation indexes.”))
obtaining, by the processor, a health portrait and a health score of the merchant  to be evaluated using the merchant evaluation model (Fujisawa: page 9, claim 1), wherein the obtaining comprises: for the multi-dimensional evaluation index data, obtaining, by calculation based on [calculation formula], the health portrait of the merchant to be evaluated (Fujisawa: page 9, claim 1 (by disclosing “[a]n evaluation value rank setting unit that classifies the evaluation values calculated by the evaluation value calculation unit according to an evaluation axis that classifies the evaluation values into a plurality of populations, and sets an evaluation value rank that is a rank of the evaluation values for each evaluation value in the population”); page 2, para 9 (by disclosing “the evaluation axis is an evaluation item that is an index of a company, and includes at least scale, profitability, growth potential, fluidity, productivity and efficiency.”); page 2, para 8 (by disclosing “[a]n evaluation value rank setting unit that sets an evaluation value rank, which is a rank of evaluation values”); page 6, para 5 (by disclosing FIG. 8, symbol a is a radar chart displayed according to each evaluation axis.)), and
obtaining, by calculation based on [calculation formula], the health score of the merchant to be evaluated, (Fujisawa: page 4, para 4-5 (by disclosing “[t]he financial data reading unit reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13. The evaluation score calculation unit 13 calculates an evaluation score from the financial data. In this evaluation point calculation unit 13, the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2) stored therein based on the financial data read by the financial data reading unit 11. The evaluation value for each evaluation index is calculated.”))
wherein the health portrait is an image graphically presenting, including showing (Fujisawa: page 5, para 1 (by disclosing of the output unit 18, the screen output function unit 181 generates image information to be output to the terminal device)) [replacement] value of evaluation index data in each dimension of the multiple dimensions the [replacement value] is obtained by the calculation (Fujisawa: page 6, para 5 (by disclosing FIG. 8 shows an example of the drawing result output on the screen. In FIG. 8, symbol a is a radar chart displayed according to each evaluation axis. Reference symbol b indicates a corresponding comment acquired from the comment dictionary database 16. Symbol c is a diagnostic menu, and clicking on any button outputs a result  corresponding to the clicked menu button. For example, when the “display evaluation index” button is clicked, evaluation index data is also displayed. An example of the screen at this time is shown in FIG.); Fig. 9 showing a health portrait image where each axis represents a particular evaluation index and the dots represent each probability value of the evaluation index for the merchant)), and the health score is a comprehensive score obtained by calculation…of [replacement] values of the evaluation index data in the multiple dimensions (Fujisawa: page 5, para 5 (by disclosing when the rank in the evaluation index is determined, the evaluation value rank average value calculation unit 133 calculates the average value av of the ranks of the evaluation indexes belonging to the evaluation axis for the rank determined by the evaluation value rank setting unit 132 (step S4).. For example, since the rank corresponding to the evaluation index is from r1 to r7, the “scale” is calculated by adding the ranks from r1 to r7 and dividing by the number of evaluation indices belonging to the evaluation axis; page 5, para 9 (by disclosing when the raking is determining, the score setting unit 135 gives a score according to the determined ranking (step S8)”)
displaying, on a screen, the health portrait and the health score of the merchant to be evaluated. (Fujisawa: page 5, first para 1 (by disclosing “[t]he output unit 18 has a function of outputting various information to the terminal device 3. Of the output unit 18, the screen output function unit 181 generates image information to be output to the terminal device 3 based on the output from the business model type determination unit 15 and the output from the comment setting unit 17. The form download unit 182 transmits the evaluation result to the terminal device 3 as form data.”); page 6, para 5  (by disclosing “FIG. 8 shows an example of the drawing result output on the screen. In FIG.8, symbol a is a radar chart displayed according to each evaluation axis. For example, when the “display evaluation index” button is clicked, evaluation index data is also displayed. An example of the screen at this time is shown in FIG. [9]”); page 6, para 7 (by disclosing “FIG. 11 is a diagram illustrating an example of drawing a type B model. In this figure, type B is output with the comment “Company with high“ growth ”and“ liquidity ”and low“ scale ”and“ profitability ”, and many types B A square is displayed as a radar chart, and "productivity" and "efficiency" evaluation points are also displayed in accordance with the polygon.); page 7, para 5 (by disclosing according to the embodiment described above, it is possible to evaluate the strengths and weaknesses of the company...it is possible to grasp the situation of the company in advance and conduct business activities.))
Additionally, for claims 8 and 15, Fujisawa teaches a merchant evaluation system comprising a processor and a memory; a non-transitory computer-readable storage medium having stored therein instructions. (Fujisawa: page 7, para 6 (by disclosing “[t]he business model diagnosis may be performed by recording in a recording medium, reading the program recorded in the recording medium into a computer system, and executing the program”))  
Fujisawa does not explicitly teach the following limitations, however, Mun teaches:
…calculation based on standard normal distribution…probability value is obtained by calculation based on standard normal distribution; (Mun: ¶¶201-208 (by disclosing probability of success, use the normal distribution with the relevant computed binomial mean and standard deviation as the normal distribution's parameters), 298-305 (by disclosing normal distribution calculation)
….calculation based on a geometric mean (Mun: ¶¶212-219 (by disclosing geometric distribution calculation), 297 (by disclosing for applications for which historical data are available, it is more appropriate to use either the logarithmic mean and standard deviation, or the geometric mean and standard deviation…))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Fujisawa to incorporate the teachings of data calculation using standard normal distribution and geometric mean, as disclosed in Mun, to facilitate business risk analysis (Mun: ¶7).
However, neither Fujisawa nor Mun teaches supervised machine learning. Truong teaches supervised machine learning (Truong: Fig. 1, ‘Machine Learning Mode 114’, Fig. 2; 2:55-63, 3:34-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujisawa and Mun to incorporate the teachings of supervised machine learning, as disclosed in Truong, for evaluating entities (Truong: 1:9-10).
Claims 8 and 15 are also rejected on the same basis as each recites similar language.
Additionally, note the limitations, “…a health portrait and a health score of the merchant to be evaluated using the merchant evaluation model” and “…to be evaluated” recite intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Furthermore, note the limitations, “the probability is obtained by the calculation based on standard normal distribution” and “a comprehensive score obtained by calculation of a geometric mean of probability,” do not move to distinguish over prior art as the limitation does not affect the positively recited steps of claim 1 in a manipulative sense nor does the limitation affect the recited system in claim 8 and the non-transitory computer-readable storage medium in claim 15 structurally or functionally.
Regarding claims 3 and 10, the combination of Fujisawa, Mun and Truong teaches the method of claim 1 and the system of claim 8, as claim 3 being dependent of claim 1 and claim 10 being dependent of claim 8. Furthermore,
Fujisawa teaches: 
wherein obtaining, by calculation based on [calculation formula], the  health portrait of the merchant to be evaluated (Fujisawa: page 6, para 5) comprises:
inputting the multi-dimensional evaluation index data (Fujisawa: page 3, para 7 (by disclosing "The evaluation axis will be described with reference to FIG [2]. In this embodiment, the evaluation axis includes at least "scale", "profitability", and "growth potential", and may include "liquidity", "productivity", and "efficiency.") into the merchant evaluation model (Fujisawa: page. 4, para 4-5 (by disclosing “The financial data reading unit 11 reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13. The evaluation score calculation unit 13 (‘merchant evaluation model’) calculates an evaluation score from the financial data. In this evaluation point calculation unit 13, the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2) stored therein based on the financial data read by the financial data reading unit 11. The evaluation value for each evaluation index is calculated.”)); 
obtaining, by calculation based on  [calculation formula], the [replacement] value of the evaluation index data in each dimension; and (Fujisawa: page 4, para 2; page 5, para 3 (by disclosing “if the item of financial data matches the evaluation index, the evaluation value is used as it is, and if it does not match, the evaluation value is calculated using the calculation formula”); page 5, para 9)
synthesizing the [replacement] value of the evaluation index data in each dimension to obtain the health portrait of the merchant to be evaluated, wherein the health portrait of the merchant to be evaluated reflects normal distribution of the merchant to be evaluated in merchant evaluation historical data. (Fujisawa: (page 2, para 8; page 3, para 7; page 6, para 5-8; page 6; para 3 (by disclosing “[w]hen the replacement is completed, the screen output function unit 181 of the output unit 18 draws a closed polygon (which can be hatched inside) as a radar chart that identifies the difference between the business types according to the business type (step in FIG. 7).”))
S15).)
Fujisawa does not explicitly teaches obtaining a probability value using standard normal distribution. However, Mun teaches standard normal distribution (Mun: ¶¶185-186, 208, 298-305, 720-721)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujisawa, Mun, Truong and Lu to incorporate the teachings of data calculation using standard normal distribution, as disclosed in Mun, to facilitate business risk analysis (Mun: ¶7).
Claim 10 is also rejected on the same basis as it recites similar language.
Regarding claims 4 and 11, the combination of Fujisawa, Mun and Truong teaches the method of claim 3 and the system of claim 10, as claim 4 being dependent of claim 3 and claim 11 being dependent of claim 10. Furthermore,
Fujisawa teaches wherein obtaining, by calculation based on [calculation formula], a health score of the merchant to be evaluated comprises:
calculating [an evaluation] of the [replacement] values of the evaluation index data in the multiple dimensions for the merchant to be evaluated. (Fujisawa: page 4, para 5 (by disclosing “The evaluation score calculation unit 13 calculates an evaluation score from the financial data. In this evaluation point calculation unit 13, the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2) stored therein based on the financial data read by the financial data reading unit 11. The evaluation value for each evaluation index is calculated.”); page 5, para 3 (by disclosing “the evaluation value calculation unit 131 calculates an evaluate value in the evaluation index...the evaluation value is calculated using the calculation formula”))
Fujisawa does not explicitly teach calculation based on a geometric mean and calculating a geometric mean of the probability values. However Mun teaches calculation based on a geometric mean and calculating a geometric mean of the probabilities values (Mun: ¶¶212-219, 297)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujisawa, Mun and Truong to incorporate the teachings of geometric mean calculation, as disclosed in Mun, to facilitate business risk analysis (Mun: ¶7).
Claim 11 is also rejected on the same basis as it recites similar language.
Regarding claims 5 and 12, the combination of Fujisawa, Mun and Truong teaches the method of claim 1 and the system of claim 8, as claim 5 being dependent of claim 1 and claim 12 being dependent of claim 8. Furthermore,
Fujisawa teaches 
wherein the multi-dimensional evaluation index data comprises any combination of merchant background identity evaluation index data, merchant operation history evaluation index data, merchant operation capability evaluation index data, merchant business relationship evaluation index data, and merchant operation characteristics evaluation index data. (Fujisawa: page 2, para 8 (by disclosing “…a financial information database that stores financial data that is information relating to a company's finance, and reads financial data of items corresponding to an evaluation index from the financial information database.”))
Claim 12 is also rejected on the same basis as it recites similar language.
Regarding claims 6 and 13, the combination of Fujisawa, Mun and Truong teaches the method of claim 5 and the system of claim 12, as claim 6 being dependent of claim 5 and claim 13 being dependent of claim 12. Furthermore,
Fujisawa teaches: 
obtaining the evaluation index data in each dimension from original evaluation index description information, wherein the original evaluation index description information is inputted into an index model preset for an index to obtain evaluation index data used for describing a score of the index. (Fujisawa: page 2, para 8 (by disclosing “…a financial information database that stores financial data that is information relating to a company's finance, and reads financial data of items corresponding to an evaluation index from the financial information database.”); page 3, para 7 (by disclosing “The evaluation axis will be described with reference to FIG. In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”. The evaluation axis includes a plurality of evaluation indexes.”); page 4, para 5 (by disclosing “the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2”))
Claim 13 is also rejected on the same basis as it recites similar language.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Mun and Truong as applied to claims 1 and 8 further in view of Lu et al. (US 2010/0274787 (“Lu”)).
Regarding claims 2 and 9, the combination of Fujisawa, Mun and Truong teaches the method of claim 1 and the system of claim 8, as claim 2 being dependent of claim 1 and claim 9 being dependent of claim 8. Furthermore,
Fujisawa teaches: 
determining the evaluation indexes in the multiple dimensions, and (Fujisawa: page 2, para 8 (by disclosing “…a financial information database that stores financial data that is information relating to a company's finance, and reads financial data of items corresponding to an evaluation index from the financial information database.”); page 3,  para 7 (by disclosing “…evaluation is performed according to an evaluation axis, which is an item to be considered in formulating an FM strategy from management issues, using financial data publicly disclosed by listed companies and the like. The evaluation axis will be described with reference to FIG. In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”. The evaluation axis includes a plurality of evaluation indexes.”))
acquiring [financial data]; and (Fujisawa: page 2, para 8 (by disclosing “…a financial information database that stores financial data that is information relating to a company's finance, and reads financial data of items corresponding to an evaluation index from the financial information database.”)); page 4, para 4-5 (by disclosing the financial data reading unit reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13.))
establishing a… merchant evaluation model for the evaluation indexes in the multiple dimensions based on the merchant [financial data] (Fujisawa: page 4, para 4-5 (by disclosing “[t]he financial data reading unit reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13. The evaluation score calculation unit 13 (‘merchant evaluation model’) calculates an evaluation score from the financial data. In this evaluation point calculation unit 13, the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2) stored therein based on the financial data read by the financial data reading unit 11. The evaluation value for each evaluation index is calculated.”); page 6, para 5 (by disclosing “…business model types A to G…”); page 6, para 6-8; page 7, para 1)
Fujisawa does not explicitly teaches a logistic regression model. However, Mun teaches a logistic regression model based on merchant data (Mun: ¶720 (by disclosing “For instance, given a set of independent variables (e.g., age, income, education level of credit card debt, or mortgage loan holders), we can model the probability of default using maximum likelihood estimation (MLE)…A typical ordinary least squares regression approach is invalid because the regression errors are heteroskedastic and non-normal, and the resulting estimated probability estimates will return nonsensical values of above 1 or below 0. MLE analysis handles these problems using an iterative optimization routine to maximize a log likelihood function when the dependent variables are limited.”) ; ¶721 (by disclosing “MLE applied in a binary multivariate logistic analysis is used to model dependent variables to determine the expected probability of success of belonging to a certain group.”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujisawa, Mun and Truong to incorporate the teachings of logistic regression model, as disclosed in Mun, to facilitate business risk analysis (Mun: ¶7).
However, neither Fujisawa, Mun nor Truong teaches a merchant black sample and a merchant white sample. Lu teaches acquiring a merchant black sample and a merchant white sample (Lu: ¶54 (by disclosing “...a data set is created by collecting feedback comments...After each transaction, the buyer is supposed to leave some feedback for the seller including: an overall rating is positive, neutral or negative; (feedback with an overall positive rating is a merchant white sample, feedback with an overall negative rating is a black sample. The feedback is collected from each customer, therefore both positive and negative.”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujisawa, Mun and Truong to incorporate the teachings of collecting merchant black sample and merchant white sample, as disclosed in Lu, to provide overall ratings from comments  (Lu: ¶54).
Claim 9 is also rejected on the same basis as it recites similar language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fordyce (US 2011/0093324A1) teaches intelligent analytics on merchant benchmarking.
Olives (US 2009/0048884A1) teaches merchant benchmarking.
Singh (NPL: A Review of Supervised Machine Learning Algorithms) teaches supervised machine learning methodology.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685